Exhibit 10.26

FIRST AMENDMENT TO
THE AMENDED AND RESTATED REALOGY GROUP LLC
EXECUTIVE DEFERRED COMPENSATION PLAN


WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
of Realogy Holdings Corp. (the “Company”) has the right in its sole discretion
to amend the Amended and Restated Realogy Group LLC Executive Deferred
Compensation Plan (the “Plan”); and
WHEREAS, the Committee desires to amend the Plan to clarify certain provisions
regarding plan administration.
NOW, THEREFORE, the Plan is hereby amended as follows, effective as of November
4, 2014:    
1.    Section 9.01 of the Plan is hereby amended and restated in its entirety as
follows:
The Plan Administrator has the right in its sole discretion to amend this Plan
in whole or in part at any time and in any manner, including the manner of
making deferral elections, the terms on which distributions are made, and the
form and timing of distributions, provided that such amendments do not cause the
Plan to fail to comply with Section 409A and further provided, that the officers
of the Company shall have the authority to modify or amend the Plan to make
ministerial changes that do not have an adverse financial impact to the Company
with respect to the Plan without the approval of the Plan Administrator.
However, except for mere clarifying amendments necessary to avoid an
inappropriate windfall, no Plan amendment shall reduce the amount credited to
the Account of any Participant as of the date such amendment is adopted. Any
amendment shall be in writing. All Participants and Beneficiaries shall be bound
by such amendment.
2.    Section 7.01 of the Plan is hereby amended and restated in its entirety
with the following:
The Plan Administrator is responsible for the administration of the Plan. To the
extent permitted by applicable law or the rules of any securities exchange or
automated quotation system on which shares of common stock of Realogy Holdings
Corp. are listed, quoted or traded, the Plan Administrator may from time to time
delegate to one or more officers of the Company the authority to carry out
certain responsibilities hereunder. Any such delegation shall state the scope of
responsibilities being delegated.
3.    The Plan, as hereby amended, remains in full force and effect.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, and as evidence of the adoption of this Amendment, the
Company has caused the same to be executed by its duly authorized officer on
this 14th day of November 2014.


ATTEST:                            REALOGY HOLDINGS CORP.


/s/ Mark J. Flynn                        By:     /s/ David J. Weaving        
Name: David J. Weaving    
Title:     Executive Vice President and
                             Chief Administrative Officer




